NO. 07-01-0487-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 10, 2002

______________________________


IN RE: ALAN SCOTT GORE

_________________________________


Before QUINN and REAVIS and JOHNSON, JJ.
	Pending before the Court is the Petition for Writ of Mandamus filed by Relator Alan
Scott Gore.  Relator alleges that respondent, the Honorable David Gleason, Judge of the
47th District Court of Potter County, has failed to rule on relator's Motion to Review the
Trial/Appellate Record on a Temporary Loan Basis which is pending in cause number
37,830-A in the 47th District Court.  
	By its response to the Petition for Writ of Mandamus, the State urges that
respondent has signed an order denying relator's motion.  The State has attached a
certified copy of an order signed by respondent which denies relator's motion.  
	We deny relator's Petition as moot.   
								Phil Johnson
Do not publish.						     Justice